DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed January 4, 2022, which amends claim 26, cancels claim 33, and adds claim 52. Claims 26-32 and 34-52 are pending.

Response to Amendment
Applicant’s arguments, filed January 4, 2022, caused the withdrawal of the rejection of claims 26 and 28-51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed October 8, 2021.
Applicant’s amendment of the claims, filed January 4, 2022, caused the withdrawal of the rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0085997) in view of Parham et al. (US 2012/0223276) as set forth in the Office action mailed October 8, 2021. The applicant cancels claim 33; therefore, the claim is no longer pending.
Applicant’s amendment of the claims, filed January 4, 2022, caused the withdrawal of the rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2012/0223276) as set forth in the Office action mailed October 8, 2021. The applicant cancels claim 33; therefore, the claim is no longer pending.

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that the amendment overcomes the rejection of Sugita in view of Parham because the ETG is not one of the claimed groups, the Office points out that Sugita teaches that in 
    PNG
    media_image1.png
    124
    202
    media_image1.png
    Greyscale
  A1 is preferably an imidazole group (paragraph [0047]). The teachings of Sugita and Parham would still meet the applicant’s claimed invention and the applicant’s argument is not persuasive. 
Regarding the applicant’s argument of unexpected results, the results presented by the applicant in the specification are not persuasive as the applicant does not provide any statistical analysis to show that the results different from each other. When one compares the results of V1 to E1 and V2 to E2 it is unclear if the results are significantly different from each other. Also it is unclear if similar results would occur if a different light emitting material would be used. The applicant’s argument is not persuasive.
Regarding the applicant’s argument that the dibenzofuran group of Parham do not meet the applicant’s claimed invention because the groups needs to be carbazole groups, the Office points out that claims allow V to be O. This means that the dibenzofuran groups of Parham do meet the applicant’s claimed invention as illustrated in the rejection below and the applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 28-32 and 34-45, 49, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0085997) (hereafter “Sugita”) in view of Parham et al. (US 2012/0223276) (hereafter “Parham”).
Regarding claims 26, 28-32 and 34-45, 49, and 51, Sugita teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, and a cathode (paragraphs [0165]-[0175], Table 1). Sugita teaches the light emitting layer comprises a phosphorescent dopant and a host material paragraphs [0165]-[0175], Table 1).  Sugita teaches host material can have the following formula, 
    PNG
    media_image1.png
    124
    202
    media_image1.png
    Greyscale
, where X1 and X2 can be O, 
    PNG
    media_image2.png
    71
    75
    media_image2.png
    Greyscale
 can be 
    PNG
    media_image3.png
    82
    120
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    134
    157
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    73
    111
    media_image5.png
    Greyscale
 are a few examples, and 
    PNG
    media_image6.png
    79
    88
    media_image6.png
    Greyscale
 can be 
    PNG
    media_image7.png
    108
    125
    media_image7.png
    Greyscale
 (paragraphs [0033] and [0051]). Sugita teaches that in 
    PNG
    media_image1.png
    124
    202
    media_image1.png
    Greyscale
  A1 is preferably an imidazole group (paragraph [0047]). Sugita teaches the mixture can be mixed with a solvent as the layers with the compound can be made using spin coating (paragraph [0128]). Sugita teaches that the above compounds are made using Suzuki coupling or Buchwald coupling (paragraphs [0052]-[0057]). 
Sugita does not teach a host material that meets the applicant’s claimed formula.
Parham teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, and a cathode (paragraph [0161], Table 1). Parham teaches the light emitting layer comprises a phosphorescent dopant and a host 
    PNG
    media_image8.png
    167
    296
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    129
    293
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    161
    308
    media_image10.png
    Greyscale
 (paragraphs [0066] and [0161], Tables 1-3, compounds 174, G1, and G6). Parham teaches when 
    PNG
    media_image10.png
    161
    308
    media_image10.png
    Greyscale
 is used instead of 
    PNG
    media_image9.png
    129
    293
    media_image9.png
    Greyscale
 the device has as an improve lifetime (paragraph [0161], Table 1-3).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make a compound according the to the general formula of Sugita, 
    PNG
    media_image1.png
    124
    202
    media_image1.png
    Greyscale
, where X1 and X2 are O, 
    PNG
    media_image2.png
    71
    75
    media_image2.png
    Greyscale
 is 
    PNG
    media_image3.png
    82
    120
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    134
    157
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    73
    111
    media_image5.png
    Greyscale
,  
    PNG
    media_image6.png
    79
    88
    media_image6.png
    Greyscale
 is 
    PNG
    media_image7.png
    108
    125
    media_image7.png
    Greyscale
, and A1
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compounds of Sugita, so the carbazole group comprises a substituent, which is a fused indene group. The motivation as taught by Parham would have been to increase the lifetime of the device.

Claims 26-32, 34-45, 47, 48, and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2012/0223276) (hereafter “Parham”).
Regarding claims 26-32, 34-45, 47, 48, and 50-52, Parham teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, and a cathode (paragraph [0161], Table 1). Parham teaches the light emitting layer comprises a phosphorescent dopant and a host material (paragraph [0161], Tables 1, 2, and 3). Parham teaches host material can have the following structure, 
    PNG
    media_image8.png
    167
    296
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    129
    293
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    161
    308
    media_image10.png
    Greyscale
 (paragraphs [0066] and [0161], Tables 1-3, compounds 174, G1, and G6). Compound 174 meet applicant’s formula 1, where Z is a single bond, ETG is a 1,3,5,-triazine group (meets applicant’s formula E-1, where three Q’ are N and and R1 are phenyl), m and n are 1, where one of V is O, W is a single bond, and Ar3 is a phenyl group. Parham teaches when 
    PNG
    media_image10.png
    161
    308
    media_image10.png
    Greyscale
 is used instead of 
    PNG
    media_image9.png
    129
    293
    media_image9.png
    Greyscale
 the device has as an improve lifetime (paragraph [0161], Table 1-3). Parham also teaches that the carbazole group can be substituted with phenyl groups (paragraph [0052], [0053], and [0066]). Parham teaches the mixture can be mixed with a solvent (paragraph [0081]). Parham teaches that the above compounds are made using Suzuki coupling or Buchwald coupling (paragraph [0067]). Parham 
Parham does not specifically teach carbazole group comprises substituents.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compounds of Parham, 
    PNG
    media_image8.png
    167
    296
    media_image8.png
    Greyscale
, so the carbazole group comprises a substituent, such as a fused indene group or a phenyl group. The motivation as taught by Parham would have been to increase the lifetime of the device.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2012/0223276) (hereafter “Parham”) as applied to claims 26-32, 34-45, 47, 48, and 50-52 above, and further in view of Khan et al. (US 2011/0306922) (hereafter “Khan”).
Regarding claim 46, Parham does not teach where the electroluminescent device can be used as a device to treat a patient in need of phototherapy.  
Khan teaches that similar electroluminescent devices can be used as a way to treat a patient in need of phototherapy (paragraphs [0005], [0085], and [0122]-[0124]). Khan teaches that using electroluminescent devices for phototherapy allow for using an alternative light source that may be less expensive and more portable (paragraph 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to try to use the electroluminescent device of Parham as a way to treat a patient in need of phototherapy as taught by Khan. Parham and Khan teach similar devices and one of ordinary skill in the art would expect the device of Parham to work similar to the device of Khan in that the device can be used to treat diseased with phototherapy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759